Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the claimed method and more specifically fails to teach a method for treating a pregnant female susceptible to spontaneous preterm delivery, the method comprising: determining a ratio of at least two steroids in the pregnant female by: obtaining a sample from the pregnant female; detecting a concentration of a first steroid selected from the group consisting of deoxycorticosterone, corticosterone, 18-hydroxycortiosterone, aldosterone, deoxycortisol, cortisol, and combinations thereof in the sample; detecting a concentration of at least a second steroid in the sample, wherein the second steroid is different from the first steroid; and detecting a ratio of the first steroid to the at least second steroid; if the ratio of the first steroid to the at least second steroid is less than 0.2, administering an effective amount of a compound selected from the group consisting of 17a-hydroxyprogesterone caproate (HPC), monohydroxylated HPC (HPC-OH), atosiban, nifedipine, terbutaline, eplerenone, allopregnanolone and derivatives thereof.
Soldin et al. (Fertil Steril. 2005 September; 84(3): 701-710, previously cited) teaches throughout the publication a method of detecting a ratio of at least two steroids in a pregnant female (abstract), the method comprising: obtaining a sample from the pregnant female (page 702, Study Population); detecting a concentration of a first steroid such as cortisol in the sample (see Table 1); detecting a concentration of at least a second steroid in the sample, wherein the second steroid is different from the first steroid and wherein the second steroid is 17-hydroxyprogesterone or 11-deoxycortisol (see Table 1). However, Soldin is focused on the analysis of pregnancy hormones compared to the same hormones during 1 year postpartum. The prior art provides no motivation or reasonable expectation of success for one having ordinary skill in the art to analyze the ratio of the claimed pregnancy steroids and subsequently administer an effective amount of a compound selected from the group consisting of 17.alpha.-hydroxyprogesterone caproate (HPC), monohydroxylated HPC (HPC-OH), atosiban, nifedipine, terbutaline, eplerenone, allopregnanolone and derivatives thereof if the ratio is less than 0.2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641